Exhibit 10.41

BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN
NONQUALIFIED STOCK OPTION GRANT NOTICE


TO:    __________________ (“Optionee”)
We are pleased to inform you that you have been selected by Blucora, Inc. (the
“Company”) to receive a stock option (the “Option”) to purchase shares of the
Company’s Common Stock (the “Shares”) under the Blucora, Inc. 2016 Equity
Inducement Plan (the “2016 Inducement Plan”).
The Option is subject to all the terms and conditions set forth in this
Nonqualified Stock Option Grant Notice (the “Notice of Grant”) and in the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”) and the 2016
Inducement Plan, which are incorporated by reference into the Notice of Grant.
Capitalized terms that are not defined in the Notice of Grant and the Agreement
have the meanings given to them in the 2016 Inducement Plan.
Grant Date:        
Number of Shares:        
Exercise Price Per Share:    $    
Option Expiration Date:        
Vesting Commencement Date:        
Type of Option:    Nonqualified Stock Option
Vesting and Exercisability Schedule: The Option will vest and become exercisable
as follows: 33.33% of the total Option will vest on the one-year anniversary of
the Vesting Commencement Date, and approximately 16.67% will vest at the end of
each six-month period thereafter, such that the Option will be fully vested on
the three-year anniversary of the Vesting Commencement Date; provided that
vesting will cease upon your Termination of Employment and the unvested portion
of the Option will terminate.
Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting and exercisability schedule set forth herein do not
constitute an express or implied promise of your continued engagement as an
employee for the vesting period, for any period, or at all, and shall not
interfere with your right or the Company’s right to terminate your employment
relationship with the Company or its Related Companies at any time, with or
without cause. You further acknowledge and agree that the Option granted hereby
is the only Nonqualified Stock Option that has been granted to you in connection
with the closing of the acquisition of HD Vest by the Company.



99999-2134/129082950.2

--------------------------------------------------------------------------------

Exhibit 10.41

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the 2016
Inducement Plan and the Option.
By your signature below, you agree that the Notice of Grant, the Agreement and
the 2016 Inducement Plan constitute your entire agreement with respect to the
Option and may not be modified adversely to your interest except by means of a
writing signed by the Company and you.


BLUCORA, INC.




By:   
Its:   
 
OPTIONEE




   
Signature


 
 
Date:   


Attachments:
1. Stock Option Agreement
2. 2016 Equity Inducement Plan
 
Address:    
   
Taxpayer ID:   





EXHIBIT A
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN
STOCK OPTION AGREEMENT


1.Grant. The Company hereby grants to the optionee listed on the Notice of Grant
(the “Optionee”) an Option to purchase the number of Shares and at the exercise
price as set forth in the Notice of Grant and subject to the terms and
conditions in this Stock Option Agreement (this “Agreement”) and the 2016
Inducement Plan. Unless otherwise defined herein, the terms defined in the 2016
Inducement Plan shall have the same meanings in this Agreement.
2.    Company’s Obligation. Unless and until the Option vests and is exercised,
the Optionee will have no right to receive Shares under the Option. Prior to
actual distribution of Shares pursuant to any vested and exercised Option, such
Option will represent an unsecured obligation of the Company, payable (if at
all) only from the general assets of the Company.
3.    Vesting and Exercisability. Subject to the limitations contained herein,
the Option will vest and become exercisable as provided in the Notice of Grant.
Any portion of the Option that is vested may be exercised at any time during the
period prior to the date the Option terminates. No partial exercise of the
Option may be for less than five percent (5%) of the total number of Shares then
available under the Option. In no event shall the Company be required to issue
fractional shares.
4.    Termination of Option. The unvested portion of the Option will terminate
automatically and without further notice immediately upon your Termination of
Employment (voluntary or involuntary). The vested portion of the Option will
terminate automatically and without further notice on the earliest of the dates
set forth below:
a.    three months after your Termination of Employment for any reason other
than Disability or death. If you die after your Termination of Employment but
while the Option is still exercisable, the vested portion of the Option may be
exercised until the earlier of (x) one year after the date of death and (y) the
Option Expiration Date;
b.    one year after your Termination of Employment by reason of Disability or
death;
c.    immediately upon notification to you of your Termination of Employment for
Cause, unless the Committee determines otherwise. If your employment
relationship is suspended pending an investigation of whether you will be
terminated for Cause, all your rights under the Option likewise will be
suspended during the period of investigation. If any facts that would constitute
termination for Cause are discovered after your Termination of Employment, any
Option you then hold may be immediately terminated by the Committee; or
d.    the Option Expiration Date.
IT IS YOUR RESPONSIBILITY TO BE AWARE OF THE DATE ON WHICH YOUR OPTION
TERMINATES.
5.    Leave of Absence. The effect of a Company-approved leave of absence on the
terms and conditions of the Option will be determined by the Committee or chief
human resources officer and subject to applicable laws.
6.    Method of Exercise. You may exercise the Option by giving written notice
to the Company, in form and substance satisfactory to the Company, which will
state the election to exercise the Option and the number of Shares for which you
are exercising the Option. The written notice must be accompanied by full
payment of the exercise price for the number of Shares you are purchasing.
7.    Form of Payment. You may pay the Option exercise price, in whole or in
part, (a) in cash, (b) by wire transfer or check acceptable to the Company,
(c) unless the Committee determines otherwise and so long as the Common Stock is
registered under the Exchange Act and to the extent permitted by law, by
delivery of a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company the amount of sale
or loan proceeds necessary to pay the exercise price, (d) if permitted by the
Committee, by having the Company withhold shares of Common Stock that would
otherwise be issued on exercise of the Option or by your tendering already owned
shares of Common Stock, or (e) such other consideration as the Committee may
permit.
8.    Withholding Taxes. As a condition to the exercise of any portion of the
Option, you must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such exercise. The Company has the right to retain
without notice a sufficient number of Shares to satisfy the withholding
obligation. If permitted by the Committee, you may satisfy the withholding
obligation by electing to have the Company withhold from the Shares to be issued
upon exercise that number of Shares having a fair market value equal to the
amount required to be withheld.
9.    Limited Transferability. During your lifetime only you can exercise the
Option. The Option is not transferable except by will or by the applicable laws
of descent and distribution. The 2016 Inducement Plan provides for exercise of
the Option by a beneficiary designated on a Company-approved form.
Notwithstanding the foregoing, the Committee, in its sole discretion, may permit
you to assign or transfer the Option, subject to such terms and conditions as
specified by the Committee. The 2016 Inducement Plan provides for exercise of
the Option by the personal representative of your estate or the beneficiary
thereof following your death.
10.    Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company will determine, in its
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Optionee (or his or her estate), such
issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.
11.    Binding Effect. This Agreement will inure to the benefit of the
successors and assigns of the Company and be binding upon you and your heirs,
executors, administrators, successors and assigns.
12.    No Stockholder Rights. Neither you nor any person entitled to exercise
your rights in the event of your death shall have any of the rights of a
stockholder with respect to the Shares subject to the Option unless and until
the date of issuance under the 2016 Inducement Plan of any such Shares upon the
exercise of the Option.
13.    Notices. Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by interoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify you from
time to time; and to you at your electronic mail or postal address as shown on
the records of the Company from time to time, or at such other electronic mail
or postal address as you, by notice to the Company, may designate in writing
from time to time.
14.    Committee Decisions Conclusive and Binding. All decisions of the
Committee upon any questions arising under the 2016 Inducement Plan or under
this Agreement shall be conclusive and binding.
15.    Option Not an Employment Contract. Nothing in the 2016 Inducement Plan or
any award granted under the 2016 Inducement Plan will be deemed to constitute an
employment contract or confer or be deemed to confer any right for you to
continue in the employ of the Company or any Related Company or limit in any way
the right of the Company or any Related Company to terminate your employment
relationship at any time, with or without cause.
16.    No Right to Damages. You will have no right to bring a claim or to
receive damages if you are required to exercise the vested portion of the Option
within three months (one year in the case of Disability or death) of your
Termination of Employment or if any portion of the Option is cancelled or
expires unexercised. The loss of existing or potential profit in the Option will
not constitute an element of damages in the event of your Termination of
Employment for any reason even if the termination is in violation of an
obligation of the Company or a Related Company to you.
17.    Section 409A. The Option is intended to be exempt from the requirements
of Section 409A or to satisfy those requirements, and shall be construed
accordingly.
18.    Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the internal substantive laws of the
State of Delaware, without reference to any choice-of-law rules.
 

-2-


99999-2134/129082950.2